BECKERS, J.
I dissent:
After a careful review of the Appellate Department opinions referred to by the majority, I believe that the rule subscribed to by the Fresno Appellate Department should be the rule of decision in this court. I would hold that the contract itself should show the geographic location of the place where performance is to be made and if it does not do so it is not “a special contract in writing” showing that the contract is to be performed at some other place than where it was in fact made. I would not require that the county of performance be specified by name but I would require that there be a sufficient specific designation of the geographic location of the place of performance to justify the court in judicially noticing that it is within a particular county or other venue area. I would not permit extrinsic evidence to show the location if it could not be determined from the contract itself with the aid of judicial notice.
The majority seems to take the view that all that is required is for the contract to show that it is not performable in the county where made. I believe that the party seeking to try the cause elsewhere must show exactly where it is to be per*872formed and not merely that it is not to be performed in the county where made.
The language, if not the holdings of the courts, in Armstrong v. Smith, 49 Cal.App.2d 528 [122 P.2d 115] and Caffrey v. Tilton, 38 Cal.2d 371 [240 P.2d 273], respectively, which is relied upon by the Fresno Appellate Department in the Fidelity Thrift case, 186 Cal.App.2d Supp. 895 [9 Cal.Rptr. 596], seems to me to so indicate.
In the Caffrey case (supra) the court, in speaking of the portion of section 395 of the Code of Civil Procedure with which we are concerned, has this to say: “The portion of section 395 of the Code of Civil Procedure referred to is concerned with ... a definitely expressed place of performance of an obligation and not with . . . the obligation itself.”
Even if the majority’s view is correct and extrinsic evidence should be admitted to pinpoint the location of the place of performance, the evidence before the court in this case would not justify holding the case in Sacramento County. The affidavit of Mr. Hunt in verification of the plaintiff’s complaint states that he is the manager of the “Sacramento office of plaintiff corporation.” Later on when he is making an affidavit to retain venue he states that “the office of Morthrift Plan is and was situated at 1229 K Street, Sacramento, California.” It will be noticed that he studiously avoids stating that the only office of plaintiff is in Sacramento. The Fresno Court had such an affidavit before it when it ruled against extrinsic evidence. I submit that the affidavits of Mr. Hunt in this case do not show that plaintiff has only one office which is in Sacramento. They, in fact, suggest that plaintiff has more than one office. One of them might even be in El Dorado County. Plaintiff failed to sustain its burden of proof as a matter of law.
The majority also considers the date line, “Sacramento, California, March 15, 1960” in connection with the contract statement that it is payable “at the office of Morthrift” as being an indication that the parties meant the Sacramento office of Morthrift. This seems to me to be inconsistent after the majority declines to consider the date line of any value as showing the place where the contract was made. I would say it shows nothing as to where the contract was made or as to where it was to be performed. I would say that if the date line “Sacramento” and the reference to payment “at the office of Morthrift” taken together mean that performance was to be in Sacramento, then the majority’s discussion of *873allowing extrinsic evidence to be introduced was unnecessary and it should have held that there was a special contract in writing for performance in Sacramento without considering extrinsic evidence.
Motions for change of venue are a prelude to the actual trial and they are usually decided upon affidavits. There can now be conflicting affidavits as to residence and the place where the contract was in fact made and I do not believe that an additional factual question should be introduced to add to the confusion unless the Legislature clearly so intended. It would be no hardship on the parties to require that they spell out the geographic location in the contract. If they do not, only the venue of the action is affected, not the ultimate rights of the parties under the contract.
The majority indicates that the meaning of section 395 of the Code of Civil Procedure is plain and that those who would prohibit the introduction of extrinsic evidence are judicially “legislating.” When six conscientious appellate department judges have divided evenly on the question of how the statute should be interpreted it seems to me that its meaning is far from plain.
I would reverse the order denying the defendants’ motion and direct that venue be changed to the Superior Court of El Dorado County where the defendants reside and where the contract was made.